United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2389
                                  ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Eulogio Martinez-Arrellano, also      *
known as Angel Arteaga,               *        [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                             Submitted: March 4, 2004

                                 Filed: March 11, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Eulogio Martinez-Arrellano pleaded guilty to conspiring to distribute and
possess with intent to distribute in excess of 500 grams of a mixture containing
methamphetamine, in violation of 21 U.S.C. § 846. The district court1 assessed a 2-
level role enhancement and sentenced Mr. Martinez-Arrellano to 168 months
imprisonment and 5 years supervised release.


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
       On appeal, Mr. Martinez-Arrellano contests the role enhancement and argues
that his sentence should be vacated because of misconduct by his public defender.
After careful review of the record, we conclude that the district court did not clearly
err in determining Mr. Martinez-Arrellano’s role in the offense warranted a 2-level
enhancement. See U.S.S.G. § 3B1.1(c) (2-level increase if defendant was organizer,
leader, manager, or supervisor in any criminal activity); United States v. Johnson,
47 F.3d 272, 277 (8th Cir. 1995) (standard of review). We also conclude that
Mr. Martinez-Arrellano’s claim regarding misconduct by his public defender is not
properly before us. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003).

      Accordingly, we affirm.
                     ______________________________




                                         -2-